Case 7:18-cv-10706-LMS Document 57 Filed 12/31/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wenn none x
RAYVON RUTHERFORD and REGINALD GALLMAN,
Plaintiffs,
PROPOSED
ORDER TO
PRODUCE
-against- 48-cv-10706(LMS)

CITY OF MOUNT. VERNON, SERGEANT FEGAN, POLICE
OFFICER ANTONINI, SHIELD #111, AND POLICE OFFICER
PUFF, SHIELD #110,
Defendants.
n+ ao -X

 

PLEASE TAKE NOTICE that pursuant to Rules 26 and 34 of the Federal Rules
of Civil Procedure, PLAINTIFF RAYVON RUTHERFORD, DIN No.: 19R0986 is
hereby ORDERED to be produced in a room in the Downstate Correctional Facility that
can accommodate his right to view video evidence related to his above-captioned lawsuit.

PLEASE TAKE FURTHER NOTICE that PLAINTIFF RAYVON
RUTHERFORD is to be permitted to take notes about the video evidence and is to be

afforded at least thirty 0) minutes to view the video evidence in its entirety.

  
  

SO ORDERED:

 

Dated: White Plains, New York
December—2019

January 2, 2020
J

 
